Gbay, J.
The bill of exceptions states that no suggestion was made that either of the defendants was prejudiced by a joint trial. The question whether the defendants should be tried separately or jointly was within the discretion of the presiding judge, and not a subject of exception. United States v. Marchant, 12 Wheat. 480. Commonwealth v. Robinson, 1 Gray, 555. The point, taken at the argument, that each of the defendants should have been allowed to be represented throughout by separate counsel, does not appear to have been made at the trial, and is not therefore now open to the defendants. For aught that appears upon the bill of exceptions, the direction of the court as to the conduct of the trial in this respect was deemed convenient by all concerned, until the verdict had been rendered.

Exceptions overruled.